The notes in question contained a provision for interest. R.C.1303.17 provides in part:
"The following rules apply to every instrument:
"* * *
"(D)  Unless otherwise specified a provision for interest means interest at the judgment rate at the place of payment from the date of the instrument, or if it is undated from the date of issue."
Accordingly, since the instruments in question were dated, interest should run from the dates of the instruments.
R.C. 1303.21(D) is not applicable to instruments providing for interest. See Paragraph 2 of the Official Comment to R.C.1303.21, which also observes that R.C. 1303.17 controls where the note contains a provision for interest but does not specify the rate or the time from which it runs.
For this reason, the disposition of assignment of error one should provide for the payment of interest on each note from the date thereof. I concur with the disposition of the balance of the case.